Name: Commission Regulation (EC) NoÃ 1181/2006 of 2 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 3.8.2006 EN Official Journal of the European Union L 213/1 COMMISSION REGULATION (EC) No 1181/2006 of 2 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 3 August 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 2 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0707 00 05 052 55,4 388 52,4 524 46,9 999 51,6 0709 90 70 052 68,1 999 68,1 0805 50 10 388 86,4 524 65,3 528 54,3 999 68,7 0806 10 10 052 102,5 204 173,6 220 207,0 508 55,0 512 56,7 999 119,0 0808 10 80 388 89,1 400 105,8 508 80,5 512 87,0 524 66,4 528 115,5 720 85,0 804 99,3 999 91,1 0808 20 50 052 104,0 388 96,4 512 81,5 528 73,7 720 31,1 804 176,9 999 93,9 0809 20 95 052 327,0 400 282,9 404 286,9 999 298,9 0809 30 10, 0809 30 90 052 120,3 999 120,3 0809 40 05 093 60,0 098 63,2 624 124,3 999 82,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.